Exhibit 10.615

 

CHIRON

Howard H. Pien

 

President and Chief Executive Officer

 

[g73232keimage002.gif]

 

February 28, 2005

 

Jack Goldstein

[Residence address]

 

 

Dear Jack:

 

This letter amends in certain respects your offer letter dated August 16, 2002
and confirms certain changes in your compensation as a result of your
appointment as President and Chief Operating Officer of Chiron.

 

Effective February 28, 2005, your salary will be $600,000 per annum, paid
bi-weekly. The Compensation Committee approved your AIP bonus for 2004 in the
amount of $460,000. That amount will be paid to you March 14, 2005.

 

You have been awarded a special, one-time restricted share right award on 50,000
shares of Chiron common stock that will vest three years from the date of grant,
February 22, 2005, subject to earlier vesting only in the event your employment
is involuntarily terminated by the Company (except for cause). You will receive
a letter outlining the other provisions of this share right grant from the Law
Dept. You will be eligible to receive annual performance share grants under
Chiron’s Long Term Incentive Plan (“LTIP”).

 

You have also been awarded a stock option grant to purchase 200,000 shares of
Chiron common stock. This 2005 grant consists of two components: an increased
target grant of options on 150,000 shares of Chiron common stock which will be
your target grant going forward and a special promotional grant of options on
50,000 shares of Chiron common stock. (You will be eligible for annual grant
consideration at this new target level.) The options vest fully over a
three-year period, with the first one-third of the shares vesting at the
one-year anniversary of the date of grant, the second one-third vesting at the
two-year anniversary and the remaining shares vesting on a pro-rated monthly
basis over the remaining one year of the vesting period. The exercise price of
the option was set at the fair market value (as defined in the Stock
Compensation Plan) of a share of Chiron stock on February 22, 2005.

 

CHIRON CORPORATION • 4560 Horton Street • Emeryville, CA • 94608-2916

Tel: 510-923-3800 • Fax: 510-923-3151 • Email: howard_pien@chiron.com

 

--------------------------------------------------------------------------------


 

In the future, your performance share and option target levels will only be
adjusted in such a manner as would apply to all other executive officers, as
approved by the Compensation Committee in its annual review of executive officer
compensation.

 

We have agreed that should your employment be involuntarily terminated because
of a job elimination, you will be eligible until February 19, 2007 for severance
in the amount of one year’s base salary and target bonus in lieu of any other
severance benefit for which you might be eligible in such circumstances.
Thereafter, for the next six (6) months, the benefit for which you would be
eligible as described in the previous sentence, shall be reduced by one-twelfth
each month until August 19, 2007.  Thereafter, you will only be eligible for
benefits as determined under the provisions of Chiron’s Executive Severance
Plan, in the event your employment is involuntarily terminated because of a
workforce reduction or a job elimination. You will continue to be covered by
Chiron’s Executive Officer Change in Control Severance Plan.

 

You will also continue to be eligible to participate in Chiron’s Annual
Incentive Plan (AIP). The Plan, as structured, has an incentive range for your
position from 0% to 200%, with a target of 100% of base pay, based on overall
corporate performance, as assessed by the Compensation Committee.

 

All other provisions of your offer letter dated August 16, 2002, not otherwise
amended by the provisions of this letter, remain in place, including
specifically the provision for at will employment.

 

The Board and I are pleased that you have accepted your new role and look
forward to your continuing contributions to Chiron’s success.

 

Sincerely,

 

/s/ Howard H. Pien

 

Howard H. Pien

Chairman and Chief Executive Officer

 

Please indicate your understanding of the terms of this offer and your
acceptance by signing this letter and returning it to me as soon as possible.

 

/s/ Jack Goldstein

 

4 March 2005

Name

Date

 

--------------------------------------------------------------------------------